Citation Nr: 1302263	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-36 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for gastrointestinal disability, to include gastroesophageal reflux disease and irritable bowel syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty for training from March to June 1977 and on active duty from February 2003 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008, July 2010, and October 2010 rating decisions of the Department of Veterans Affairs (VA) regional office in Montgomery, Alabama (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals a March 2012 rating action in which it is noted that the Veteran underwent a VA Gulf War evaluation in February 2012 at the Pensacola Joint Ambulatory Care Center and that electronic records dated from September 27, 2007 through March 6, 2012, from the Biloxi VA Medical Center, had been reviewed.  However, the February 2012 VA evaluation report and the recent Biloxi VA treatment records are not of record, including in the electronic record.  Consequently, these reports need to be made available to the Board prior to adjudication.  Therefore all records for the Veteran since September 2007 should be obtained.

Additionally, there is a report of medical history in the file dated in February 2004, while the Veteran was on active duty, indicating a history of frequent indigestion and heartburn.  These symptoms were not noted on previous reports of medical history during the 1990s.  This service medical record, along with the Veteran's current complaints of gastrointestinal problems is sufficient to trigger VA's duty to provide an examination and obtain a nexus opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records for the Veteran from the VA Medical Center in Biloxi, Mississippi, and all associated outpatient clinics including the clinic in Mobile, Alabama, and the February 2012 VA Gulf War evaluation report from the Pensacola Joint Ambulatory Care Center and the Biloxi VA Medical Center electronic records dated from September 27, 2007 to the present must be added to the record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his gastrointestinal disability, to include gastro esophageal reflux disease and irritable bowel syndrome.  All necessary tests should be conducted.  For any gastrointestinal disability that is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed gastrointestinal problem is related to service.  When offering this opinion, the examiner should specifically consider the 2004 report of medical history showing a history of frequent indigestion and heartburn.  A complete rational must be provided for any opinion offered.

3.  Thereafter, the RO should readjudicate the claim.  If the benefit sought remains denied, the RO should issue a Supplemental Statement of the case and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


